Exhibit 10.6

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

AMENDED AND RESTATED TECHNOLOGY SERVICES AGREEMENT

This Amended and Restated Technology Services Agreement (“Agreement”) dated this
8th day of October, 2007, between JACKSON HEWITT TECHNOLOGY SERVICES LLC, a
Delaware limited liability company (the “Company”) with its principal place of
business at 501 N. Cattlemen Road, Suite 300, Sarasota, Florida 34232, and HSBC
TAXPAYER FINANCIAL SERVICES INC., a Delaware corporation, with offices located
at 90 Christiana Road, New Castle, Delaware (“HSBC”).

Recitals

WHEREAS, Jackson Hewitt Inc. (“Jackson Hewitt”) is the franchisor of the Jackson
Hewitt Tax Service® tax preparation system to independently owned and operated
franchisees (“Franchisees”) ; and

WHEREAS, The Franchisees provide to customers computerized federal and state
individual income tax return preparation with electronic filing and offer or
facilitate related services; and

WHEREAS, HSBC administers and its affiliate offers certain financial products to
customers of tax service companies; and

WHEREAS, the parties desire to amend and restate the Technology Services
Agreement by and between the parties dated February 24, 2006; and

WHEREAS, simultaneous with the execution of this Agreement, HSBC and its
affiliate Beneficial Franchise Company, Inc. are entering into an amended and
restated agreement with Jackson Hewitt with respect to a program whereby HSBC
shall administer and its affiliate shall offer financial products to certain
customers of Jackson Hewitt Tax Service (the “Program”), upon the terms and
conditions set forth therein (the “Amended and Restated Program Agreement”); and

WHEREAS, HSBC desires, and the Company agrees to provide, certain technology
services, personnel and related support to HSBC and Franchisees in connection
with the Program.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. DEFINITIONS. In addition to the other definitions set forth in the Agreement,
the following terms are defined as follows:

1.1 “AR” shall mean an assisted refund with check or direct deposit, or such
other product or terminology used to describe the process by which the
Originator receives the Customer’s refund from the taxing authority through a
deposit account set up by the Originator before forwarding the net proceeds to
the recipient.



--------------------------------------------------------------------------------

1.2 “Applicant” shall mean an individual electing to apply for a Financial
Product at the office location of an Operator in connection with the Program.

1.3 “Application” shall mean one or more HSBC Financial Product application
forms to be used by an Applicant, including any supplemental application forms.

1.4 “Applicable Law” shall mean all applicable federal, state and local laws,
rules and regulations.

1.5 “Business Day” shall mean any day that is not a Saturday, Sunday legal
holiday or other day on which banks in the state of New York are required or
permitted to be closed.

1.6 “Customer” shall mean a Jackson Hewitt Tax Service customer that is also a
customer of Originator and such customer receives a RAL, a funded Federal AR, or
a funded State AR from Originator in 2008. For purposes of this definition,
joint borrowers, joint recipients, or an applicant and a joint filer of such a
financial product shall constitute one “Customer” and a customer that receives a
(i) RAL and a funded State AR, or (ii) funded Federal AR and funded State AR
shall count as two “Customers”. A customer that receives a Money Now Loan and a
RAL shall constitute one “Customer”.

1.7 “EFS Requirements” shall mean the technology requirements provided by HSBC
with respect to the systems operating the Program.

1.8 “Financial Product” shall mean a RAL, Money Now Loan, and AR (Federal and
State) offered pursuant to the terms of this Agreement. The term “Financial
Product” does not include an Assisted Refund/Bank Loan (“AR/BL”) or similar
product

1.9 “IRS” shall mean the Internal Revenue Service.

1.10 “Marks” shall mean the names, trademarks, service marks, trade names,
service names, and logos of a party that are designated by such party for use by
the other, as the same may be amended from time to time.

1.11 “Money Now Loan” shall mean a loan by the Originator to an Applicant based
on, among other things, the Applicant’s anticipated Federal income tax refund,
with proceeds of such loan available on the same day the loan is approved by the
Originator, with a final tax return being prepared and filed with the IRS, based
on the Applicant’s W2, in the same office visit as the Applicant applies for
such a loan.



--------------------------------------------------------------------------------

1.12 “Originator” shall mean the state or nationally chartered banking
institution designated to offer Financial Products under the Program.

1.13 “Program Protocols” shall mean those processes and procedures developed by
HSBC for offering Financial Products pursuant to the Program, including, but not
limited to, EFS Requirements, Quick Reference Guide, HSBC Bank Book materials,
and the HSBC Bank Product Compliance Training materials.

1.14 “Qualifying Procedures” shall mean procedures developed from time to time
by HSBC relating to an Applicant qualifying to apply for Financial Products and
the Application process pursuant to the Program.

1.15 “RAL” shall mean a refund anticipation loan based upon, among other things,
and secured by, an Applicant’s anticipated Federal income tax refund.

1.16 “Tax Season” shall mean, with respect to 2008, the period beginning on
January 11, 2008, and ending on the last day an individual is permitted to file
a federal income tax return with the IRS without extension, typically April 15,
2008, and with respect to 2007, the period beginning on the first day a RAL or
Money Now Loan was made, and ending on the last day an individual was permitted
to file a federal income tax return with the IRS without extension, typically
April 15, 2007.

2. THE SERVICES.

2.1 The Services. The Company and HSBC shall provide similar technology services
related to the Program as provided for the 2007 Tax Season, including systems
and software incorporation and implementation of EFS Requirements in, and the
coordination of systems between, Profiler®, the Jackson Hewitt Tax Service
electronic filing software program and the related systems and servers
(“Profiler”), and HSBC’s systems, adjusted for the change in Financial Products
and the terms of the new Amended and Restated Program Agreement. Each party
shall provide additional technology services upon the terms and conditions to be
agreed in writing with HSBC. This Agreement applies to the services set forth
herein to be performed in connection with the facilitation of Financial Products
by Jackson Hewitt Tax Service locations during the Tax Season.

2.2 Deliverables. The Company and HSBC shall provide similar deliverables for
the 2008 Tax Season as provided for the 2007 Tax Season and follow a similar
timeline for deliverables as followed for the 2007 Tax Season. Notwithstanding
the foregoing, the parties shall use their commercially reasonable best efforts
to implement all deliverables that are required in order to comply with
Applicable Law.



--------------------------------------------------------------------------------

3. RIGHTS, DUTIES AND OBLIGATIONS OF THE COMPANY.

3.1 Personnel. The Company shall devote a reasonable number of employees to meet
its obligations under this Agreement.

3.2 Training. The Company shall devote employees and resources as it deems
necessary to provide training to Franchisees and corporate staff in connection
with the operation of Profiler in connection with the Program.

3.3 Profiler Requirements. Subject to Article 2 above, Profiler shall provide
for:

(a) the electronic transmission of Applications to HSBC or the Originator,
including extracting all relevant Financial Product data from the IRS
transmission file each time a Return for an Applicant is sent to the IRS in
accordance with the Electronic Data Processing Guidelines provided by HSBC in
advance of the 2008 Tax Season.

(b) the display of required interview questions with respect to Financial
Products.

(c) the retention of an electronic copy of the forms of all Program documents
for a period of five years from the date on such documents (after which time
such documents may be deleted in accordance with applicable legal requirements).

(d) the printing of required documents including, the Application (other than
paper Applications), IRS Form 8879 or similar form, and Loan Agreement and
Disclosure Statement.

(e) the printing of HSBC disbursement checks at designated locations with the
ability to affix a facsimile signature of the authorized signatory of the
Originator.

3.4 System Errors. The Company shall consult with HSBC to develop a system for
eliminating transmission errors, to the extent practicable.

3.5 Support. The Company shall operate a call center to support Franchisees in
connection with the operation of Profiler as it relates to the facilitation of
the Program.

3.6 Computer Network. The Company shall establish and maintain a technology and
communication center, at a location designated by the Company, for use in
electronically transmitting Returns, Applications and other related materials to
HSBC.

3.7 Systems. The Company shall provide HSBC with all necessary information
needed for HSBC or the Originator to coordinate systems and information.

3.8 Program Deliverables. The Company shall cooperate and consult with HSBC in
accordance with Article 2 to agree on deliverables for the 2008 Tax Season and
the related timeline.



--------------------------------------------------------------------------------

3.9 System Changes. Unless required by law or otherwise agreed, the Company
shall not alter its existing systems and software in such a manner that would
result in the inability of the system to communicate with HSBC’s system in the
general manner in which it communicated for the preceding Tax Season.

3.10 Availability. The Company shall be available during business hours and
reasonably at all other times for consultation to HSBC to assist in timely
completion of deliverables and continuation of operations during the term of
this Agreement.

3.11 Forwarding Applications to HSBC. The Company shall incorporate or cause to
be incorporated electronic filing software requirements provided by HSBC into
its electronic filing software program relating to Applications. The Company
shall extract all Money Now Loan and RAL data from its IRS transmission file
each time a return for an Applicant is sent to the IRS in accordance with the
Electronic Data Processing Guidelines provided by HSBC from time to time. The
Company shall not forward an Application for a RAL or AR to HSBC without having
electronically transmitted or caused to be transmitted the Applicant’s return to
the IRS, and shall not forward an Application for a Money Now Loan without
transmitting or causing to be transmitted the Applicants return to the IRS on
the same day (and if it is done before the start of electronic filing, it must
be done on the first day of electronic filing) and with respect to a RAL
Application only, without having received acknowledgment of the return’s
acceptance from the IRS for Electronic Filing, which acknowledgment shall also
include, if available and currently provided, the reason the return was
rejected, as described in Chapter 3 of the IRS e-file Handbook for Authorized
IRS e-file Providers of Individual Income Tax Returns (Publication 1345,
including Rev. Proc. 2000-31), as the same may be amended from time to time.
Jackson Hewitt shall also forward customer’s electronically filed tax return
information simultaneously with or promptly after the Application is transmitted
to HSBC.

4. RIGHTS, DUTIES AND OBLIGATIONS OF HSBC.

4.1 Program Deliverables. HSBC shall cooperate and consult with the Company in
accordance with Article 2 to agree on deliverables for the 2008 Tax Season and
the related timeline.

4.2 Systems.

(a) System Changes. Unless required by law or otherwise agreed, HSBC shall not
alter its existing systems and software in such a manner that would result in
the inability of the system to communicate with the Company’s system in the
general manner in which it communicated for the preceding Tax Season.

(b) HSBC shall provide the Company with all necessary information needed from
HSBC or the Originator to create and populate required documents, including
information related to the deposit account for Customers created for the
respective Financial Product.



--------------------------------------------------------------------------------

4.3 Availability. HSBC shall be available during business hours and reasonably
at all other times for consultation to the Company to assist in timely
completion of deliverables and continuation of operations during the Tax Season.

4.4 Reports. HSBC shall provide, in a timely fashion, such reports to Jackson
Hewitt as HSBC provided during the 2007 Tax Season; provided that HSBC is not
required to provide reports which contain information regarding other
transmitters, non-Customers, proprietary risk model information, or information
which may not be disclosed by applicable law. HSBC shall otherwise notify and
discuss trend information related to the Program with Jackson Hewitt. HSBC
covenants and agrees that all reports will be true, correct and complete in all
material respects.

4.5 HSBC acknowledges and agrees (i) to keep all information with respect to
Profiler and the modifications and developments hereunder confidential; and
(ii) that the Company maintains sole and exclusive ownership rights in Profiler
as modified, and further disclaims on behalf of itself and all other persons any
ownership or purported ownership rights in the same.

4.6 Maintenance of Communication Lines. HSBC shall maintain communication lines
for the Jackson Hewitt Tax Service e-file processing system to support the
maximum daily Financial Product volume projected by the Company, as well as full
Application follow-up information using such protocol and process as is mutually
agreed upon by the Company and HSBC.

4.7 Maintenance of Communication Lines. HSBC shall maintain communication lines
for the HSBC processing center to support the Program, using such protocol and
process as is mutually agreed upon by HSBC and the Company. HSBC shall also
maintain the ability to electronically communicate with HSBC’s affiliates for
the purpose of fulfilling HSBC’s duties under the Program.

4.8 Management and Technical Support

(a) HSBC shall support the Program with non-exclusive staffing as it reasonably
deems appropriate.

(b) HSBC shall maintain a “firewall” between personnel exclusively dedicated to
other transmitters, tax preparers and software developers and confidential
information regarding Jackson Hewitt and the Program.

5. LICENSE OF CERTAIN RIGHTS.

5.1 License of Trademarks. During the Term and subject to the terms and
conditions of this Agreement, each of HSBC and the Company hereby grants to the
other a non-exclusive, non-assignable and royalty-free right and license to use,
reproduce and display its Marks and the Marks of their respective affiliates
relating to the Program, solely in connection with the Program



--------------------------------------------------------------------------------

and Profiler. Neither party shall at any time adopt or use, or seek to register,
without the other party’s prior written consent, any variation of such other
party’s Marks, or any mark similar thereto or likely to be confused therewith.
Any and all goodwill arising from either party’s use of the other party’s Marks
shall inure solely to the benefit of such other party, and neither during nor
after the termination of this Agreement shall either party assert any claim to
the other party’s Marks or goodwill. Neither party shall use the Marks of the
other for any purpose except the purposes specifically set forth herein. All
rights in and to the Marks of a party which are not specifically granted to the
other herein shall remain with such party.

6. FEES PAID TO THE COMPANY.

6.1 Fees. In consideration of the performance of services hereunder, HSBC shall
pay to the Company, fees as follows:

(a) HSBC shall pay to the Company for Tax Season 2008 [*].

(b) The above consideration shall be due and paid in three equal installments no
later than the last Business Day of January, February, and March 2008.

(c) HSBC shall pay additional consideration to the Company for additional
services performed and additional resources required to support expansion in the
Program. [*]. The consideration due hereunder shall be paid on the last Business
Days of February, March, and April, [*].

(d) All payments due from HSBC to the Company pursuant to this Article 6 shall
be paid by wire transfer per written instructions signed by the Company’s Chief
Financial Officer. HSBC shall make all payments as provided in such written
instructions unless the Company provides HSBC revised payment instructions in an
original written notice that is signed by any two (2) of the following officers
of the Company: (i) Chief Financial Officer and Treasurer, (ii) General Counsel,
(iii) Controller, and (iv) Vice President – Treasury & Investor
Relations. Subject to the requirements set forth in the preceding sentence, the
Company shall have the right to direct HSBC to make payments directly to other
entities or third parties.

6.2 Financial Products. The parties agree that the Company shall have no right
to any fees earned by HSBC in connection with its offering Financial Products.

7. TERM; TERMINATION.

7.1 Term of Agreement. This Agreement shall become effective on the date hereof
and shall terminate and expire on October 31, 2008 (the “Term”), and shall not
be extended.



--------------------------------------------------------------------------------

7.2 Termination.

(a) Any party may terminate this Agreement (i) on the fifth (5th) day after
receipt of written notice, or in the case of the period from January 1 to
April 15, the tenth (10th) day after receipt of a written notice, by a party
during the Tax Season, of its material breach of the performance of its
obligations or duties hereunder (provided that the breaching party has failed to
cure such breach within such five-day or ten-day, as the case may be, period);
or (ii) immediately upon the effective date of termination of the Amended and
Restated Program Agreement; provided however if it is ultimately determined that
the Amended and Restated Program Agreement was wrongfully terminated, then such
party shall be liable for wrongful termination under this Agreement.

(b) HSBC and Beneficial Franchise, on the one hand, or The Company, on the
other, may terminate the Agreement, at any time, immediately upon notice to the
other parties, (i) upon the filing by or against the other party of any petition
in bankruptcy or for reorganization or debt consolidation under the federal
bankruptcy laws or under comparable law; (ii) upon the other party’s making of
an assignment of all or substantially all of its assets for the benefit of
creditors; (iii) upon the application of the other party for the appointment of
a receiver or trustee of its assets.

7.3 Return of Proprietary Information. Upon termination of this Agreement, the
parties will return to any furnishing party all proprietary and confidential
information received in connection with this Agreement and certify in writing to
such furnishing party that such receiving party has not retained any copies of
such proprietary or confidential information.

7.4 Survival. The provision of Articles 6 (to the extent the payment due date is
prior to the effective date of termination), 7, 8, and 9 shall survive
termination of this Agreement.

8. INDEMNIFICATION.

8.1 Indemnification by The Company. Except as otherwise limited by this
Agreement, the Company shall indemnify, defend and hold harmless HSBC, its
affiliates, parents, and subsidiaries, and their respective officers, directors,
employees, agents, successors and permitted assigns, from and against any and
all expenses and costs (including, without limitation, reasonable attorneys’
fees), judgments, penalties, liabilities (including amounts paid in settlement
or other disposition) in connection with any third party claims, disputes,
controversies or litigation arising out of, relating to or resulting from
(i) any violation or alleged violation of Applicable Law by the Company in
connection with this Agreement; (ii) any material breach by the Company of any
representation, warranty, covenant or agreement hereunder or (iii) the
negligence or willful misconduct of the Company in connection with the
performance by it of its obligations under this Agreement.

8.2 Indemnification by HSBC. Except as otherwise limited by this Agreement, HSBC
shall indemnify, defend, and hold harmless the Company, its affiliates, parents,
and subsidiaries, and their respective officers, directors, employees, agents,
successors and permitted assigns, from



--------------------------------------------------------------------------------

and against any and all expenses and costs (including, without limitation,
reasonable attorneys’ fees), judgments, penalties, liabilities (including
amounts paid in settlement or other disposition) in connection with any third
party claims, disputes, controversies, litigation or regulatory action arising
out of, relating to or resulting (i) any violation or alleged violation of
Applicable Law by HSBC in connection with this Agreement, (ii) any material
breach by HSBC of any representation, warranty, covenant or agreement hereunder;
or (iii) the negligence or willful misconduct of HSBC in connection with the
performance by them of their respective obligations under this Agreement.

8.3 Indemnification Procedures. The indemnitee shall promptly notify the
indemnitor in writing of any claim that may be the subject of indemnification
under this Article 8; provided, however, that the failure of an indemnitee to so
notify the indemnitor shall not relieve the indemnitor of its indemnification
obligations hereunder to the extent that such failure does not actually
prejudice the indemnitor with respect to such claim. The indemnitee shall have
the right (but not the obligation) to defend such action or proceeding by
retaining attorneys of its own selection to represent it at the indemnitor’s
reasonable expense; provided that the indemnitor shall in all events have the
right to participate in such defense. Indemnitee shall not compromise or settle
any such claim or action without the prior approval of the indemnitor.
Indemnitor shall have the right to sole and exclusive control of the matter upon
written notice to the indemnitee that indemnitor shall take full responsibility
for all costs, fees, obligations and damages associated with such claim.
Indemnitor shall not compromise or settle any claim or action without the prior
approval of the indemnitee and Indemnitor shall not be permitted to take actions
that would materially adversely affect indemnitee. In the event of disagreement
among the parties with respect to the settlement or handling of a third party
matter, the parties agree to seek the immediate assistance of a mediator to
assist the parties in resolving the matter taking into account the detrimental
impact of the proposed action or inaction on the parties respective businesses

9. MISCELLANEOUS

9.1 Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply in all respects
with all applicable requirements of Title V of the Gramm-Leach-Bliley Act of
1999 and its implementing regulations and all other privacy regulations or
requirements.

9.2 Information Security. Each party has developed, implemented, and will
maintain effective information security policies and procedures that include
administrative, technical and physical safeguards designed to (i) ensure the
security and confidentiality of confidential information provided to the other
parties hereunder, (ii) protect against anticipated threats or hazards to the
security or integrity of such confidential information, (iii) protect against
unauthorized access or use of such confidential information, and (iv) ensure the
proper disposal of confidential information. All personnel handling such
confidential information have been appropriately trained in the implementation
of that party’s information security policies and



--------------------------------------------------------------------------------

procedures. Each party regularly audits and reviews its information security
policies and procedures to ensure their continued effectiveness and determine
whether adjustments are necessary in light of then-current circumstances
including, without limitation, changes in technology, customer information
systems or threats or hazards to confidential information. In the event of
unauthorized access to confidential information or non-public personal
information of individual consumers, each party shall cooperate with the other
party, provide any notices and information regarding such unauthorized access to
appropriate law enforcement agencies and government regulatory authorities, and
affected customers which the other party in its sole discretion deems necessary.

9.3 Proprietary and Confidentiality Rights of The Parties. Each of the parties
is informed and acknowledges that implementation and operation of the Program
will involve the use of certain systems, computer programs, marketing, product
development, risk management, and strategy data and/or other data, including
business information or trade secrets (“Proprietary Information”) that are
proprietary to the respective parties. Each party will retain in confidence all
Proprietary Information received in connection with this Agreement and limit
access to or disclosure of such Proprietary Information received in connection
with this Agreement solely for the purpose of operation of the Program
hereunder. To this end, the recipient will employ the same degree of care to
avoid disclosure of such information that it employs with respect to its own
information that it deems confidential. Such obligation of confidentiality shall
not extend to any information which is shown to have been known by the receiving
party prior to disclosure to it by the other party or parties hereto or
generally known to others engaged in the same trade or business as the
furnishing party, or that is or shall become part of public knowledge through no
act or omission by the receiving party or its directors, officers, employees,
professional advisors, or other representatives, or that shall have been
lawfully received by the receiving party from a third party other than
professional advisors and other representatives. Notwithstanding the foregoing,
HSBC, upon obtaining appropriate consents from Applicants and the prior written
consent of The Company, may share data obtained from such Applicant’s Returns
and Applications with its affiliates for the purpose of offering financial
products which are not offered by The Company and for the purpose of detecting
or preventing fraud.

9.4 Audit and Report Rights.

(a) During the Term and for a period of one year thereafter, each party shall
upon reasonable written request to the other party, provide access to books and
records to the other party; (but not to any third parties without the consent of
that party, which consent shall not be unreasonably withheld) and cooperate
with, and provide to, the other party such assistance as it reasonably may
require in connection with such party’s audit of the Program or matters in
connection with the exercise of termination rights.

(b) HSBC shall provide Jackson Hewitt with reports as reasonably requested by
Jackson Hewitt, the expense of which shall be paid by Jackson Hewitt, in order
to permit Jackson Hewitt to perform an adequate assessment of internal control
over financial reporting (which reports shall permit Jackson Hewitt’s auditors
to audit Jackson Hewitt’s internal control over financial reporting and
management’s assessment thereof). If Jackson Hewitt desires a SAS 70



--------------------------------------------------------------------------------

report, HSBC shall engage its external auditors and shall provide a copy of such
written report to Jackson Hewitt. The cost of providing the SAS 70 report by the
external auditors shall be paid by Jackson Hewitt.

9.5 Representations. Each party represents and warrants to the others that
(i) it is a corporation in good standing, (ii) its execution of this Agreement
does not constitute a violation of any agreement or relationship to which it is
a party, (iii) it has the right to enter into and perform its obligations
hereunder and to grant the rights granted herein, and (iv) its Marks do not
infringe upon the copyrights or trademarks of any third parties.

9.6 Agency; No Third Party Beneficiary.

(a) This Agreement does not establish or create a joint venture among the
Company or HSBC (or its Originator) and the employees, agents or representatives
of the respective parties and the Originator are not the partners, agents or
representatives of each other. Except as otherwise provided in this Agreement,
no party shall have, or hold itself out as having, any right, power or authority
to act or create any obligation, express or implied, on behalf of the other.

(b) No Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to give any person, other than the parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

9.7 Assignment. This Agreement may be assigned by HSBC without the consent of
the Company; provided, however, that the effective date of such an assignment
must either be (a) prior to October 31, 2007, but if such an assignment is prior
to October 31, 2007, the assignee must have sufficient net worth to support the
Program and be capable of performance and assumes the obligations of performance
hereunder, or (b) after April 15, 2008. This Agreement may not be assigned by
the Company without the prior written consent of HSBC, which consent shall not
be unreasonably withheld.

9.8 Force Majeure. Either party shall be excused from performance hereunder for
failure to perform any of the obligations if (i) such failure to perform occurs
by reason of any of the following events (“Force Majeure Events”): act of God,
fire, flood, storm, earthquake, tidal wave, communications failure, sabotage,
war, military operation, terrorist attack, national emergency, mechanical or
electrical breakdown, general failure of the postal or banking system, civil
commotion, strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or government proration, regulation, or priority, or any
other similar cause beyond either party’s reasonable control and (ii) such Force
Majeure Event is beyond such party’s reasonable control. The party excused from
performance shall be excused from performance (i) only after notice from the
party whose performance is impaired, (ii) only during the continuance of the
Force Majeure Event and (iii) only for so long as such party continues to take
reasonable steps to mitigate the effect of the Force Majeure Event and to
substantially perform despite the occurrence of the Force Majeure Event. The
party whose performance is not impaired may terminate this Agreement upon five
(5) consecutive days’ notice during any tax season or upon twenty
(20) consecutive days’ notice at any other time, effective immediately upon
written notice to such party.



--------------------------------------------------------------------------------

9.9 Public Announcements; Press Releases. The Company must obtain the approval
of HSBC prior to the issuance or making of any press release or any other public
announcement that relates to this Agreement or the parties’ business
relationship, or that mentions HSBC’s or any of HSBC’s parents’, affiliates’ or
subsidiaries’ names or tradenames. The Company must provide notice to HSBC and
an opportunity to comment prior to the issuance or making of any press release
or any other public announcement that relates to any Financial Product. HSBC
must obtain the approval of the Company prior to the issuance or making of any
press release or any other public announcement that mentions the Company’s or
any of the Company’s parents’, affiliates’ or subsidiaries’ names or tradenames.
The foregoing notice and approval procedures do not apply to filings or
communications with the SEC or financial analysts and general oral responses to
media inquiries, as long as such communications are not derogatory with respect
to the other party or its parents, affiliates, or subsidiaries.

9.10 Confidential Nature of Agreement. The parties agree that the terms of this
Agreement shall be kept confidential and may be released by a party to an
unaffiliated third party only (i) if required by Applicable Law (including
applicable laws of the securities and exchange commission and other regulatory
bodies), or in connection with a merger, consolidation, sale of the stock or
substantially all of the assets or other significant transaction of a party;
provided that the party to whom this Agreement is disclosed is bound by
confidentiality restrictions no less stringent than those set forth herein, or
(ii) with the prior written consent of the other party hereto.

9.11 DISCLAIMERS. THE OBLIGATIONS OF THE COMPANY AND HSBC UNDER THIS AGREEMENT
ARE IN LIEU OF ALL WARRANTIES, EXPRESS OR IMPLIED. NONE OF THE COMPANY OR HSBC
SHALL BE LIABLE FOR INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, LOSS
OF PROFITS OR INCOME, LOSS OF USE OR OTHER BENEFITS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER.

9.12 Governing Law. Except to the extent governed by the United States Trademark
Act of 1946 (Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal law, this
Agreement and all claims arising from the relationship between the parties
hereto shall be governed by, and interpreted in accordance with, the laws of the
State of Delaware (without regard to its conflict of laws principles).

9.13 Notices. All notices and other communications under this Agreement shall be
in writing and may be given by any of the following methods: (a) personal
delivery against a signed receipt; (b) facsimile transmission (with confirmation
of receipt as provided below); (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) overnight delivery service. Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or as such other address or facsimile number for such party as shall be
specified by notice given hereunder):



--------------------------------------------------------------------------------

If to HSBC to:

HSBC TAXPAYER FINANCIAL SERVICES INC.

90 Christiana Road

New Castle, DE 19720

Attention: Vice President - Sales

With a copy to: Office of the General Counsel

If to Jackson Hewitt Technology Services LLC:

c/o Jackson Hewitt Technology Services LLC.

3 Sylvan Way

Parsippany, NJ 07054

Attention: Group Vice President – Financial Products

With a copy to: Office of the General Counsel

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service. However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.

9.14 Severability; Waiver. If any provision of this Agreement (other than a
provision relating to fees) shall for any reason be held invalid, illegal or
unenforceable, then the same shall not affect the validity of this Agreement or
any other provision hereof, unless such a change has a material impact on any
party, and this Agreement shall be interpreted and construed as if such
provision to the extent invalid, had not been contained herein. The parties
shall in good faith endeavor to redesign the Program or the terms hereof in a
manner consistent with the intent and economic effect of this Agreement before
terminating this Agreement pursuant to this Section. No waiver of any breach of
this Agreement shall be effective unless made in writing and signed by an
authorized representative of the waiving party. The waiver by any party of any
breach hereof shall not operate or be interpreted as a waiver of any other or
subsequent breach.

9.15 Commitment to Negotiation.

(a) Negotiation. Except with respect to a party’s wrongful use of the Marks of
the other party for which the aggrieved party may seek injunctive or such other
relief as such



--------------------------------------------------------------------------------

aggrieved party may deem appropriate, or litigation brought against either party
by third parties, no party hereto shall institute any proceeding in any court or
administrative agency or any arbitration to resolve a dispute among the parties
before that party has sought to resolve the dispute through direct negotiation
with the other parties. If the dispute is not resolved within three weeks after
a demand for direct negotiation, the parties shall then attempt to resolve the
dispute through mediation.

(b) Consent to Jurisdiction. The parties agree that any other party may
institute any action against it in any state or federal court of competent
jurisdiction located in the City of New York, State of New York and irrevocably
submits to the jurisdiction of such courts and waives any objection it may have
to either the jurisdiction of or venue in such courts. This provision, however,
shall not prevent a party from filing suit in any other court of competent
jurisdiction if it chooses to do so.

9.16 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY RELATED DOCUMENT
OR UNDER ANY OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH SUIT,
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT.

9.17 Entire Agreement. This Agreement, together with all Exhibits hereto,
including any related agreements, and the Amended and Restated Program Agreement
represents the entire agreement between the parties with respect to the subject
matter set forth herein and each party represents and warrants to the other that
there are no oral understandings between or among them or other written
documents that differ from the terms and conditions of this Agreement. This
Agreement may be modified only by a written agreement, signed by the party
against whom enforcement is sought.

9.18 Headings; Construction. Headings used in this Agreement are for reference
purposes only and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect this Agreement.

9.19 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of, which shall be taken
together and deemed to be one instrument.

9.20 Further Assurance. From time to time after the execution of this Agreement,
each party shall execute and deliver, or cause to be executed and delivered, all
such documents and instruments as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

  WITNESS:     HSBC TAXPAYER FINANCIAL SERVICES INC.  

/s/ Nancy Polgar

    By:  

/s/ Reynold F. Sbrilli

      Name:   Reynold F. Sbrilli       Title:   Senior Vice President   WITNESS:
   

JACKSON HEWITT TECHNOLOGY

SERVICES LLC

 

/s/ Evan Reed

    By:  

/s/ Bill San Giacomo

      Name:   Bill San Giacomo       Title:   Group Vice President – Financial
Products



--------------------------------------------------------------------------------

ANNEX I

[*]